                 Case 19-26876                       Doc 10         Filed 10/01/19 Entered 10/01/19 15:16:16                     Desc Main
                                                                      Document     Page 1 of 7
 Fill ill (his inforniation to idcntilV voiir case:
 Debtor 1                     Ramon Ernesto Moran
                             First Name            Middle Name             Last Name

 Debtor 2
(Spouse, iffiling)           First Name            Middle Name             Last Name

 United States Bankruptcy Court for the:                              DISTRICT OF UTAH                           []] Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                19-26876                                                                                 have been changed.

(If known)


Official Form 113
Chapter 13 Plan                                                                                                                                             12/17




              Notices


To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                          In thefollowing notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                          an attorney, you may wish to consult one.

                          If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                          confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                          Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                          Bankruptcy Rule 3015. In addition, you may need to file a timely proof ofclaim in order to be paid under any plan.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                          plan includes each ofthefollowing items. Ifan item is checked as "Not Included" or ifboth boxes are checked, the provision
                          will be ineffective ifset out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in           n Included               [</l Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, n Included                           ^ Not Included
             set out in Section 3.4.
 13          Nonstandard provisions, set out in Part 8.                                                      1)2 Included              in Not Included



              Plan Payments and Length of Plan

2.1          Debtor(s) will make regular payments to the trustee as follows:

$400.00 per Month for 27 months
$465.00 per Month for 4 months
$514.00 per Month for 20 months

Insert additional lines ifneeded.

             Iffewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
             payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner.

             Check all that apply:
              n           Debtor(s) will make payments pursuant to a payroll deduction order.
              E           Debtor(s) will make payments directly to the trustee.
              f~|         Other(specify method of payment):

23 Income tax refunds.
   Check one.

APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright(c) 1996.2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-26876                       Doc 10         Filed 10/01/19 Entered 10/01/19 15:16:16                       Desc Main
                                                                      Document     Page 2 of 7
 Debtor               Ramon Ernesto Moran                                                         Case number        19-26876


              n           Debtor(s) will retain any income tax refunds received during the plan term.

              Q           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

              na          Debtor(s) will treat income refunds as follows:
                          For the tax years of 2018, 2019, 2020, the Debtor(s) shall pay into the Plan the net total amount of yearly state and federal tax
                          refunds that exceed $1,000 for each of the tax years identified in such section. If in an applicable tax year, the Debtor(s) receive
                          an Earned Income Tax Credit("EIC") and/or an Additional Child Tax Credit("ACTC")on their federal tax return, the Dcblor(s)
                          may retain up to a maximum of$2,000 in tax refunds for such year based on a combination of the SI,000 allowed above plus the
                          amount of the EIC and/or ACTC credits up to an additional $1,000. On or before April 30 of each applicable tax year, the
                          Debtor(s) shall provide the Trustee with a copy of the first two pages of filed state and federal tax returns. The Debtor(s) shall
                          pay required tax refunds to the Trustee no later than June 30 of each such year. However, the Debtor(s) are not obligated to pay
                          tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the Plan may reduce the plan term
                          to no less than the Applicable Commitment Period, but in no event, shall the amount paid into the Plan be less than the Payments
                          for the commitment period plus all annual tax refunds required to be paid into the pian,


2.4 Additional payments.
      Check one.
             0            None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $22.940.00.

              Treatment of Secured Claims


3.1          Maintenance of payments and cure of default, if any.

             Check one.
             0            None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

3.2          Request for valuation ofsecurity, payment of fully secured claims, and modification of undersecured claims. Check one.

             [71          None. If"None"is checked, the rest of§3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C.§ 506.

             Check one.
             n            None. If"None" is checked, the rest of§ 3.3 need not be completed or reproduced.
             17]         The claims listed below were either:

                         (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                               acquired for the personal use of the debtor(s). or

                         (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                         These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                         the trustee or directly by the debtor(s). as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                         the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

Name of Creditor?:'' '              Collateral ;' '                   Amount of claim '       Interest rate      Monthly plan      Estimated total
                                                                                                                 payment           payments by trustee
Credit Acceptance                  2014 Ford Fusion
Corp                               10,000 miles                       $11,974.94                    6.50%               $312.93
                                                                                                                 Disbursed by:
                                                                                                                 17! Trustee
                                                                                                                 n Debtor(s)

Insert additional claims as needed.


             Lien avoidance.


Official Form 113                                                              Chapter 13 Plan
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-26876                     Doc 10         Filed 10/01/19 Entered 10/01/19 15:16:16                     Desc Main
                                                                    Document     Page 3 of 7
Debtor                Ramon Ernesto Moran                                                     Case number        19-26876



Check one.
             12          None.If"None"is checked, the rest of§3.4 need not be completed or reproduced.

3.5         Surrender of collateral.


            Check one.
             12          None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

IMkW Treatment of Fees and Priority Claims
4.1         General
            Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2         Trustee's fees
            Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
            during the plan term, they are estimated to total $2.294.00.

4.3         Attorney's fees.

            The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3.484.00.

4.4         Priority claims other than attorney's fees and those treated in § 4.5.

            Check one.
             n           None. If"None"is checked, the rest of§4.4 need not be completed or reproduced.
             12          The debtor(s)estimate the total amount of other priority claims to be $3.410.00
4.5         Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
             12          None. If"None"is checked, the rest of§4.5 need not be completed or reproduced.


             Treatment of Nonpriority Unsecured Claims

5.1         Nonpriority unsecured claims not separately classified.

            Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
            providing the largest payment will be effective. Check all that apply.

      12       The sum of$ 0.00
      [U            %ofthe total amount of these claims, an estimated payment of$_
      O        The funds remaining after disbursements have been made to all other creditors provided for in this plan.



               Ifthe estate ofthe debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .
               Regardless ofthe options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

             12          None.If"None"is checked, the rest of§5.2 need not be completed or reproduced.
5.3         Other separately classified nonpriority unsecured claims. Check one,

             12          None.If"None"is checked, the rest of§5.3 need not be completed or reproduced.

             Executory Contracts and Unexplred Leases



Official Form 113                                                          Chapter 13 Plan                                                   Page 3
Software Copyright(c)1996-2019 Best Case,LLC - www.bcstcase.com                                                                    Best Case Bankruptcy
                Case 19-26876                      Doc 10         Filed 10/01/19 Entered 10/01/19 15:16:16                       Desc Main
                                                                    Document     Page 4 of 7
 Debtor                Ramon Ernesto Moran                                                        Case number       19-26876

6.1         The executory contracts and uncxpired leases listed below are assumed and will be treated as specified. All other executory
            contracts and unexpired leases are rejected. Check one.

            0             None. If"None" is checked, the rest of§6.1 need not be completed or reproduced.



              Vesting of Property of the Estate


7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
      53     plan confirmation.
      O      entry of discharge.
      n       other:

              Nonstandard Plan Provisions


8.1         Check "None" or List Nonstandard Plan Provisions
             [~|          None. If"None" is checked, the rest ofPart 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be setforth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviatingfrom it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Thefollowing plan provisions will be effective only ifthere is a check in the box "Included"in § 1.3.
 A. The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated herein.

 B. The applicable commitment period is 36 months. The number of months listed In Part 2.1 for which the debtor will make
 regular payments is an estimate only; the applicable commitment period stated in this provision dictates the term of the
 Plan. Any below median case may be extended as necessary not to exceed 60 months to complete the Plan payments.

C. Adequate Protection Payments: In addition to the treatment of the secured claim of in paragraph 3.3, the plan proposes
to pay adequate protection payments to .See the attached Notice of Adequate Protection Payments for details of the
proposed payments.


               I'l'" 'iiii 1 1 I

9.1         Signatures^JlD^bjaf^ a^d t^tor(s)'^
Ifthe Debtor(s)                     an attorpey.//ie/f)el^fiffr(f}    sign below, otherwise the Debtor(s)signatures are optional. The attorneyfor Debtor(s),
ifany, musts<^phC\

      'SarahtLy'^nr
                             ^
                                                       4,
                                                       _                         Date October 1,2019

       Signature of Attorney for Debtor(s)

By filing this document,the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                                Page 4
Software Copyright(c) 1996-2019 Best Case, LLC-www.besicase.com                                                                     Best Case Bankruptcy
                 Case 19-26876                       Doc 10         Filed 10/01/19 Entered 10/01/19 15:16:16               Desc Main
                                                                      Document     Page 5 of 7
 Debtor                Ramon Ernesto Moran                                                      Case number   19-26876


Exhibit; Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims(Part 3, Section 3.1 total)                                                                   $0.00

 b.     Modified secured claims (Fart 3, Section 3.2 total)                                                                                          $0.00

 c.    Secured claims excluded from 11 U.S.C.§ 506(Part 3, Section 3.3 total)                                                                $13,455.86

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims(Part 4 total)                                                                                                  $9,188.00

 f.     Nonpriority unsecured claims(Part 5, Section 5.1, highest stated amount)                                                                 $296.14

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

j.     Nonstandard payments(Part 8, total)                                                                                                           $0.00



 Total of lines a through j                                                                                                                  $22,940.00




Official Form 113                                                             Chapter 13 Plan                                           Page 5
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
  Case 19-26876        Doc 10    Filed 10/01/19 Entered 10/01/19 15:16:16            Desc Main
                                   Document     Page 6 of 7



Sarah L. Mathews(9756)
Stephen M. Enderton(6535)
Grindstaff,Enderton & Mathews,LLC
136 East South Temple, Suite 1050
Salt Lake City, Utah 84111
(801)281-0252
steve@gemlawfirm.com
sarah@gemlawfirm.com
Attomeys for Debtors



    IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH



 In Re:                                              Bankruptcy No. 19-26876

 RAMON MORAN,                                        Chapter 13

                                Debtor.              Hon. Joel T. Marker




                    NOTICE OF ADEQUATE PROTECTION PAYMENTS
               UNDER 11 U.S.C. § 1326(a) AND OPPORTUNITY TO OBJECT




       The Debtor states as follows:


       1.     On September 18, 2019, the Debtor filed a chapter 13 petition for relief.

       2.     The Debtor proposed to make Adequate Protection Payments, pursuant to §

1326(a)(1)(C) accruing with the initial plan payment which is due no later than the originally

scheduled meeting of creditors under § 341 and continuing to accrue on the first day of each

month thereafter, to the holders ofthe allowed secured claims in the amounts specified below:


    Secured Creditor            Description of              Monthly Adequate   Number of Months
                                  Collateral                   Protection       to Pay Adequate
                                                            Payment Amount        Protection




                                               Page 1 of2
Case 19-26876   Doc 10   Filed 10/01/19 Entered 10/01/19 15:16:16   Desc Main
                           Document     Page 7 of 7
